     Case 1:20-cv-00302-DAD-BAM Document 13 Filed 08/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AMANDA MELENDEZ,                                    No. 1:20-cv-00302-NONE-BAM
12                       Plaintiff,                       ORDER DISMISSING PLAINTIFF’S
                                                          COMPLAINT WITH PREJUDICE
13           v.
                                                          ORDER TO CLOSE CASE
14    RALPH DIAZ, et al.,
                                                          (Doc. No. 5)
15                       Defendants.
16

17          On July 7, 2020, the court granted defendants’ motion to dismiss, (Doc. No. 5), and

18   ordered plaintiff to show cause why the dismissal of her complaint should not be with prejudice.

19   (Doc. No. 11.) Plaintiff was given fourteen days to respond. (Id.) She failed to do so.

20   Accordingly, for the reasons discussed in the court’s order of dismissal (id.), the matter is

21   dismissed with prejudice. The clerk of the court is directed to assign a district judge to this matter

22   for the purposes of closure and to close the case.

23
     IT IS SO ORDERED.
24

25      Dated:     August 28, 2020
                                                          UNITED STATES DISTRICT JUDGE
26
27

28
                                                          1
